MARVIN, Chief Judge.
The maximum sentence of two years at hard labor for middle-grade theft (of property valued between $100 and $500, LRS 14:67) is not excessive for a 41-year-old defendant who was a second-felony offender with two prior convictions and who was on parole when he committed the theft. LSA-Const. Art. 1, § 20.
*876When defendant’s conduct is a crime against property and is statutorily quantified by the value of the things that are stolen, a trial court does not err in further quantifying, for sentencing purposes, the conduct of the thief by his personal and criminal history and his age to justify the maximum sentence and impliedly characterize the defendant as one of the “worst offenders” of the particular criminal statute. CCrP Art. 894.1.
We find no errors patent in the record. The sentence is not needless or purposeless, does not shock our sense of justice, and is
AFFIRMED.